Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
No me son desconocidos, y ahora ratifico, el lenguaje y los conceptos que, citando del caso de Batalla v. Tribunal de Distrito, 74 D.P.R. 289, incluye el Tribunal al final de su opinión en este caso. Lo erróneo de la premisa que aquí sirve de base al Tribunal para la revocación de las sentencias — no obstante exponer correctamente la ley a otros respectos — deja sin fondo adecuado la teoría legal de dicha revocación. La premisa errónea a que me refiero es la de que la conspiración entre Castro, Palóu y Batalla, en lo que a este último concierne, ter-minó con el fuego.
No obstante resolver el Tribunal que la evidencia sobre la condición física de Batalla tres días después del fuego, rela-tiva a quemaduras y lesiones, era admisible porque “tendía a probar que Batalla había recibido [tales] quemaduras y lesiones en el sitio del fuego”, se llega a la conclusión de que no era admisible el testimonio al efecto de que Batalla “estaba pobremente vestido, desarreglado, no se había afeitado por lo menos durante tres días, se trataba con penicilina y caminaba por la carretera cerca de Sabana Grande”, toda vez que “esta parte del testimonio aparentemente fué para demostrar que Batalla había huido después de cometer el delito”, y “el rol de Batalla en el designio común, hasta donde surge de los autos, había terminado cuando ocurrió.el fuego”; que “si se iba a' *691efectuar el cobro del seguro, eso era cuestión a realizarse por Palóu y Castro, los beneficiarios” y que “el arresto de Batalla cerca de Sabana Grande tres días después de ocurrido el fuego, no fué una actuación, bien sea para ayudar en la cons-piración o bien sobre la misma.”
Ninguno de los casos citados por el Tribunal para sostener tales conclusiones, incluyendo el de Krulewitch v. United States, 336 U. S. 440, 93 L. ed. 790, tienen sitio de aplicación aquí, sencillamente porque el objetivo de la conspiración en este caso no terminó con el fuego. El plan común fué con-cebido para defraudar a la compañía de seguros mediante la destrucción, por incendio, de las existencias aseguradas. El incendio era el medio para llegar al fin. El objetivo de la conspiración no se lograba con el fuego solamente. Era ne-cesario que el carácter intencional del fuego se mantuviera oculto. No hay regla alguna de derecho ni autoridad juris-prudencial alguna que conceda o autorice protección a un coconspirador contra declaraciones o actuaciones de otro co-conspirador cuando aún el objetivo del designio común está en marcha, aun cuando pueda fracasar. No me refiero a la con-fesión de Batalla ante el Fiscal, que no fué presentada en evi-dencia ni está envuelta en este caso. Me refiero a la eviden-cia que el Tribunal declara inadmisible, al efecto de que Batalla, al momento de su arresto, “estaba pobremente vestido, desarreglado, no se había afeitado por lo menos durante tres días, se trataba con penicilina y caminaba por la carretera cerca de Sabana Grande”, la cual tendía a demostrar la huida de’ Batalla del sitio del fuego. A mi juicio, ésa era evidencia admisible, pues Batalla, hasta ese momento, no era “conspi-rador confeso”. Él sabía que el objetivo de la conspiración no era ocasionar muertes por medio de incendio, ni destruir el edificio en sí. Era defraudar a la compañía de seguros me-diante la destrucción de las existencias aseguradas por medio de un fuego que apareciera casual. Y en recto derecho, su rol de conspirador ciertamente no había terminado con el fuego. Su huida del sitio y su ocultación — sin que tuviera *692ello que estar previamente acordado entre él, Palóu y Castro— tendía a evitar, o por lo menos a retardar, que se descubriera el carácter intencional del fuego, y por lo tanto permitía que Palóu y Castro, si no se descubría por otros medios, lograran, o hicieran ulteriores gestiones para lograr, su objetivo final, que era cobrar el seguro fraudulentamente.
El Tribunal correctamente expone la regla, de que una conspiración de incendio con el fin de cobrar un seguro conti-núa aún después del incendio e incluye las gestiones hasta cobrar el seguro, véase State v. Bersch, 207 S.W. 809, o hasta que, descubierto el carácter intencional del fuego, la misma fracasa. Por lo tanto, Batalla continuaba en su carácter de coconspirador sin que obstara para ello el hecho de haber rea-lizado la parte que en la conspiración le correspondía: pegar el fuego. El carácter y efectos de una conspiración no deben juzgarse desmembrando ésta y examinándola por partes o etapas. Debe mirarse a ella en toda su integridad. United States v. Patten, 226 U. S. 525, 57 L. ed. 333. Batalla no perdía su carácter de conspirador por el hecho de llevar a cabo su parte en la conspiración, si ésta en su objetivo final aún no había terminado. Castro,' como coconspirador, era respon-sable de todo lo hecho por Batalla para la ejecución del desig-nio común y de todo acto que surgiera incidentalmente como una de las consecuencias probables y naturales de dicha eje-cución, aun cuando tales consecuencias no se anticiparan como parte del plan original. Boyd v. United States, 142 U. S. 450, 35 L. ed. 1077.
No habiendo terminado la conspiración cuando Batalla fué arrestado en Sabana Grande, la evidencia que el Tribunal declara inadmisible y que produce error motivando la revo-cación de las sentencias fué, a mi juicio, propiamente admi-tida, y en consecuencia la instrucción impugnada fué igual-mente correcta. El caso de Krulewitch v. United States, supra, nada resuelve en contra de lo que he expuesto, pues allí la conspiración había terminado. Obviamente el Tribunal ha aplicado principios de derecho y precedentes jurispruden-*693cíales fundamentalmente correctos si se tratara de actos .ocu-rridos después de terminada una conspiración, a una situa-ción de hechos y de derecho distinta de la que informan las autoridades citadas en la opinión.
Sin examinar los demás señalamientos de error del ape-lante, consigno mi disenso con relación al motivo preciso que conduce a la revocación.